COURT OF APPEALS
                                     Thirteenth District
                            Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-13-00122-CR                                          (Tr.Ct.No. 02-CRF-0684)
JUAN LERMA JR.
                                                                               Appellant,
                                             v.

THE STATE OF TEXAS
                                                                                Appellee.

                  On appeal to this Court from Kleberg County, Texas.

                                        

                                     JUDGMENT
On appeal from the 105th District Court of Kleberg County, Texas, from a judgment
signed February 12, 2013 . Memorandum Opinion by Justice Nora Longoria. Do not
publish. TEX. R. APP. P. 47.2(b).

THIS CAUSE was submitted to the Court on September 26, 2013, on the record and
appellant’s brief. These having been examined and fully considered, it is the opinion of
the Court that there was no error in the judgment of the court below, and said judgment
is hereby AFFIRMED against appellant, JUAN LERMA, JR.

It is further ordered that this decision be certified below for observance.

                                       
                              DORIAN E. RAMIREZ, CLERK